Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered May 2, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted assault in the first degree (Penal Law §§ 110.00, 120.10 [1]), defendant contends that County Court abused its discretion in denying his motion to withdraw the guilty plea. We reject that contention (see generally People v Dozier, 74 AD3d 1808 [2010]). When defendant contended for the first time at sentencing that the plea was coerced, the court conducted an appropriate inquiry with respect to that contention and properly determined that it was a belated maneuver that had no foundation in truth (see People v Frederick, 45 NY2d 520, 525-525 [1978]). Given defendant’s unsubstantiated allegations of coercion, an evidentiary hearing was not required (see People v Tinsley, 35 NY2d 926, 927).
We have considered the contentions raised by defendant in his pro se supplemental brief and conclude that they are without merit. Present — Martoche, J.E, Garni, Green, Fine and Gorski, JJ.